Exhibit 10.27
57TH STREET ACQUISITION CORP.
EQUITY INCENTIVE PLAN
     1. Purpose. The purpose of the 57th Street Acquisition Corp. Equity
Incentive Plan is to provide a means through which the Company and its
Affiliates may attract and retain key personnel and to provide a means whereby
directors, officers, members, managers, employees, consultants and advisors (and
prospective directors, officers, members, managers, employees, consultants and
advisors) of the Company and its Affiliates can acquire and maintain an equity
interest in the Company, or be paid incentive compensation, which may (but need
not) be measured by reference to the value of Common Shares, thereby
strengthening their commitment to the welfare of the Company and its Affiliates
and aligning their interests with those of the Company’s stockholders.
     2. Definitions. The following definitions shall be applicable throughout
this Plan:
          (a) “Affiliate” means (i) any person or entity that directly or
indirectly controls, is controlled by or is under common control with the
Company and/or (ii) to the extent provided by the Committee, any person or
entity in which the Company has a significant interest as determined by the
Committee in its discretion. The term “control” (including, with correlative
meaning, the terms “controlled by” and “under common control with”), as applied
to any person or entity, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
person or entity, whether through the ownership of voting or other securities,
by contract or otherwise.
          (b) “Award” means, individually or collectively, any Incentive Stock
Option, Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Stock Bonus Award, and Performance Compensation Award
granted under this Plan.
          (c) “Board” means the Board of Directors of the Company.
          (d) “Business Combination” has the meaning given such term in the
definition of “Change in Control.”
          (e) “Business Day” means any day other than a Saturday, a Sunday or a
day on which banking institutions in New York City are authorized or obligated
by federal law or executive order to be closed
          (f) “Cause” means, in the case of a particular Award, unless the
applicable Award agreement states otherwise, (i) the Company or an Affiliate
having “cause” to terminate a Participant’s employment or service, as defined in
any employment or consulting agreement or similar document or policy between the
Participant and the Company or an Affiliate in effect at the time of such
termination or (ii) in the absence of any such employment or consulting
agreement, document or policy (or the absence of any definition of “Cause”
contained therein), (A) the Participant’s commission of, conviction for, plea of
guilty or nolo contendere to a felony or a crime involving moral turpitude, or
other material act or omission involving dishonesty or fraud, regardless of
whether involving the Company or its Affiliates, (B) the Participant’s

 



--------------------------------------------------------------------------------



 



conduct that results in or is reasonably likely to result in harm to the
reputation or business of the Company or any of its Affiliates in any material
way, (C) the Participant’s (1) failure to perform duties as reasonably directed
by or on behalf of the Company, (2) material breach of any agreement between the
Participant and the Company or its Affiliates (including, without limitation,
any consulting, confidentiality, intellectual property assignment,
non-solicitation or non-competition agreement), which, if curable, is not cured
within 5 Business Days after notice thereof is provided to the Participant or
(3) material violation of any rule, regulation, policy or plan for the conduct
of (as the case may be) any director, officer, employee, member, manager,
consultant or service provider of or to the Company or its Affiliates or its or
their business (which, if curable, is not cured within 5 Business Days after
notice thereof is provided to the Participant) or (D) the Participant’s gross
negligence, fraud, willful malfeasance or material act of disloyalty with
respect to the Company or its Affiliates (which, if curable, is not cured within
5 Business Days after notice thereof is provided to the Participant). Any
determination of whether Cause exists shall be made by the Committee in its sole
discretion.
          (g) “Change in Control” shall, in the case of a particular Award,
unless the applicable Award agreement states otherwise or contains a different
definition of “Change in Control,” be deemed to occur upon:
               (i) Any sale, lease, exchange or other transfer (in one or a
series of related transactions) of all or substantially all of the assets of the
Company;
               (ii) Any “person” as such term is used in Section 13(d) and
Section 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) is or becomes, directly or indirectly, the “beneficial owner” as defined
in Rule 13d-3 under the Exchange Act of securities of the Company that represent
more than 50% of the combined voting power of the Company’s then outstanding
voting securities (the “Outstanding Company Voting Securities”); provided,
however, that, for purposes of this Section 2(f), the following acquisitions
shall not constitute a Change in Control: (I) any acquisition directly from the
Company, (II) any acquisition by the Company, (III) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Affiliate, (IV) any acquisition by any corporation pursuant to a
transaction that complies with Sections 2(f)(iv)(A) and 2(f)(iv)(B), (V) any
acquisition involving beneficial ownership of less than 50% of the
then-outstanding Common Shares (the “Outstanding Company Common Shares”) or the
Outstanding Company Voting Securities that is determined by the Board, based on
review of public disclosure by the acquiring Person with respect to its passive
investment intent, not to have a purpose or effect of changing or influencing
the control of the Company; provided, however, that for purposes of this clause
(V), any such acquisition in connection with (x) an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents or (y) any “Business
Combination” (as defined below) shall be presumed to be for the purpose or with
the effect of changing or influencing the control of the Company;
               (iii) During any period of two (2) consecutive years, the
individuals who at the beginning of such period constituted the Board together
with any individuals subsequently elected to the Board whose nomination by the
stockholders of the Company was approved by a vote of the then incumbent Board
(i.e. those members of the Board who either

2



--------------------------------------------------------------------------------



 



have been directors from the beginning of such two-year period or whose election
or nomination for election was previously approved by the Board as provided in
this Section 2(f)(iii)) cease for any reason to constitute a majority of the
Board;
               (iv) The Board or the stockholders of the Company approve and
consummate a merger, amalgamation or consolidation (a “Business Combination”) of
the Company with any other corporation, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Shares and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Shares and the Outstanding Company Voting Securities, as the case may be, and
(B) at least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were members of the incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination;
               (v) The date which is 10 Business Days prior to the approval by
the Board of the complete liquidation of the Company.
For the avoidance of doubt, the business combination contemplated by the
Business Combination Agreement entered into as of January 9, 2011, as amended by
that certain Amendment to Business Combination Agreement, dated as of
February 18, 2011, Amendment No. 2 to Business Combination Agreement, dated as
of March 17, 2011 and Amendment No. 3 to Business Combination Agreement, dated
as of April 7, 2011 by and among 57th Street General Acquisition Corp., 57th
Street Merger Sub LLC, Crumbs Holdings LLC, and certain other parties set forth
therein shall not constitute a Change in Control.
          (h) “Code” means the Internal Revenue Code of 1986, as amended, and
any successor thereto. Reference in this Plan to any section of the Code shall
be deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section, regulations
or guidance.
          (i) “Committee” means a committee of at least two people as the Board
may appoint to administer this Plan or, if no such committee has been appointed
by the Board, the Board.
          (j) “Common Shares” means the common shares, par value $0.0001 per
share, of the Company (and any stock or other securities into which such common
shares may be converted or into which they may be exchanged).

3



--------------------------------------------------------------------------------



 



          (k) “Company” means 57th Street General Acquisition Corp., a Delaware
corporation, together with its successors and assigns. The term “Company” shall
further apply to any different corporate name for the Company that may be duly
approved in the future.
          (l) “Confidential Information” means any and all confidential and/or
proprietary trade secrets, knowledge, data, or information of the Company,
regardless and whether or not (and in whatever medium) memorialized, and
including, without limitation, any: (A) drawings, inventions, methodologies,
mask works, ideas, processes, formulas, source and object codes, data, programs,
software source documents, works of authorship, know-how, improvements,
discoveries, developments, designs and techniques, and all other work product of
the Company, whether or not patentable or registrable under trademark,
copyright, patent or similar laws; (B) information regarding or relating to
plans for research, development, new service offerings and/or products,
marketing, advertising and selling, manufacturing, distribution, business plans
and strategies (including those relating to acquisitions or new store openings),
business forecasts, budgets and unpublished financial statements, licenses,
prices and costs, suppliers, customers, customer history, customer preferences,
or any related agreements, documents, data, surveys or other written or oral
information; (C) any information regarding the skills or compensation of
employees, suppliers, agents, and/or independent contractors of the Company;
(D) concepts and ideas relating to the development and distribution of content
in any medium or to the current, future and proposed products or services of the
Company; (E) information about the Company’s investment program, trading
methodology, or portfolio holdings; or (F) any other oral or written
information, data or the like that is not generally available to the public or
is labeled confidential or described as confidential.
          (m) “Date of Grant” means the date on which the granting of an Award
is authorized, or such other date as may be specified in such authorization.
          (n) “Effective Date” means the date as of which this Plan is adopted
by the Board, subject to Section 3 of this Plan.
          (o) “Eligible Director” means a person who is (i) a “non-employee
director” within the meaning of Rule 16b-3 under the Exchange Act, and (ii) an
“outside director” within the meaning of Section 162(m) of the Code.
          (p) “Eligible Person” means any (i) individual employed by the Company
or an Affiliate; provided, however, that no such employee covered by a
collective bargaining agreement shall be an Eligible Person unless and to the
extent that such eligibility is set forth in such collective bargaining
agreement or in an agreement or instrument relating thereto; (ii) director of
the Company or an Affiliate; (iii) consultant or advisor to the Company or an
Affiliate, provided that if the Securities Act applies such persons must be
eligible to be offered securities registrable on Form S-8 under the Securities
Act; or (iv) prospective employees, directors, officers, consultants or advisors
who have accepted offers of employment or consultancy from the Company or its
Affiliates (and would satisfy the provisions of clauses (i) through (iii) above
once he or she begins employment with or begins providing services to the
Company or its Affiliates).

4



--------------------------------------------------------------------------------



 



          (q) “Exchange Act” has the meaning given such term in the definition
of “Change in Control,” and any reference in this Plan to any section of (or
rule promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.
          (r) “Exercise Price” has the meaning given such term in Section 7(b)
of this Plan.
          (s) “Fair Market Value” means, on a given date, (i) if the Common
Stock is listed on the New York Stock Exchange or another national securities
exchange, the closing sales price of the Common Stock reported on such national
securities exchange, or, if there is no such sale on that date, then on the last
preceding date on which such a sale was reported; (ii) if the Common Stock is
not listed on the New York Stock Exchange or another national securities
exchange, but is quoted by the OTC Markets Group, Inc. (www.otcmarkets.com) or
any successor or alternative recognized over-the-counter market or another
inter-dealer quotation system on a last sale basis, the closing bid price or, if
there is no such sale on that date, then on the last preceding date on which a
sale was reported; or (iii) if the Common Stock is not listed on a national
securities exchange or quoted in an inter-dealer quotation system on a last sale
basis, the amount determined by the Committee in good faith to be the fair
market value of the Common Stock.
          (t) “Immediate Family Members” shall have the meaning set forth in
Section 16(b).
          (u) “Incentive Stock Option” means an Option that is designated by the
Committee as an incentive stock option as described in Section 422 of the Code
and otherwise meets the requirements set forth in this Plan.
          (v) “Indemnifiable Person” shall have the meaning set forth in Section
4(e) of this Plan.
          (w) “Intellectual Property Products” shall have the meaning set forth
in Section 15(c) of this Plan.
          (x) “Mature Shares” means Common Shares owned by a Participant that
are not subject to any pledge or security interest and that have been either
previously acquired by the Participant on the open market or meet such other
requirements, if any, as the Committee may determine are necessary in order to
avoid an accounting earnings charge on account of the use of such shares to pay
the Exercise Price or satisfy a withholding obligation of the Participant.
          (y) “Negative Discretion” shall mean the discretion authorized by this
Plan to be applied by the Committee to eliminate or reduce the size of a
Performance Compensation Award consistent with Section 162(m) of the Code.
          (z) “Nonqualified Stock Option” means an Option that is not designated
by the Committee as an Incentive Stock Option.

5



--------------------------------------------------------------------------------



 



          (aa) “Option” means an Award granted under Section 7 of this Plan.
          (bb) “Option Period” has the meaning given such term in Section 7(c)
of this Plan.
          (cc) “Outstanding Company Common Shares” has the meaning given such
term in the definition of “Change in Control.”
          (dd) “Outstanding Company Voting Securities” has the meaning given
such term in the definition of “Change in Control.”
          (ee) “Participant” means an Eligible Person who has been selected by
the Committee to participate in this Plan and to receive an Award pursuant to
Section 6 of this Plan.
          (ff) “Performance Compensation Award” shall mean any Award designated
by the Committee as a Performance Compensation Award pursuant to Section 11 of
this Plan.
          (gg) “Performance Criteria” shall mean the criterion or criteria that
the Committee shall select for purposes of establishing the Performance Goal(s)
for a Performance Period with respect to any Performance Compensation Award
under this Plan.
          (hh) “Performance Formula” shall mean, for a Performance Period, the
one or more objective formulae applied against the relevant Performance Goal to
determine, with regard to the Performance Compensation Award of a particular
Participant, whether all, some portion but less than all, or none of the
Performance Compensation Award has been earned for the Performance Period.
          (ii) “Performance Goals” shall mean, for a Performance Period, the one
or more goals established by the Committee for the Performance Period based upon
the Performance Criteria.
          (jj) “Performance Period” shall mean the one or more periods of time,
as the Committee may select, over which the attainment of one or more
Performance Goals will be measured for the purpose of determining a
Participant’s right to, and the payment of, a Performance Compensation Award.
          (kk) “Permitted Transferee” shall have the meaning set forth in
Section 16(b) of this Plan.
          (ll) “Person” has the meaning given such term in the definition of
“Change in Control.”
          (mm) “Plan” means this 57th Street Acquisition Corp. Equity Incentive
Plan.
          (nn) “Restricted Period” means the period of time determined by the
Committee during which an Award is subject to restrictions or, as applicable,
the period of time within which performance is measured for purposes of
determining whether an Award has been earned.

6



--------------------------------------------------------------------------------



 



          (oo) “Restricted Stock Unit” means an unfunded and unsecured promise
to deliver Common Shares, cash, other securities or other property, subject to
certain restrictions (including, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 9 of this Plan.
          (pp) “Restricted Stock” means Common Shares, subject to certain
specified restrictions (including, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 9 of this Plan.
          (qq) “SAR Period” has the meaning given such term in Section 8(c) of
this Plan.
          (rr) “Securities Act” means the Securities Act of 1933, as amended,
and any successor thereto. Reference in this Plan to any section of the
Securities Act shall be deemed to include any rules, regulations or other
interpretative guidance under such section, and any amendments or successor
provisions to such section, rules, regulations or guidance.
          (ss) “Stock Appreciation Right” or “SAR” means an Award granted under
Section 8 of this Plan.
          (tt) “Stock Bonus Award” means an Award granted under Section 10 of
this Plan.
          (uu) “Strike Price” means, except as otherwise provided by the
Committee in the case of Substitute Awards, (i) in the case of a SAR granted in
tandem with an Option, the Exercise Price of the related Option, or (ii) in the
case of a SAR granted independent of an Option, the Fair Market Value on the
Date of Grant.
          (vv) “Subsidiary” means, with respect to any specified Person:
                    (1) any corporation, association or other business entity of
which more than 50% of the total voting power of shares of Outstanding Company
Voting Securities (without regard to the occurrence of any contingency and after
giving effect to any voting agreement or stockholders’ agreement that
effectively transfers voting power) is at the time owned or controlled, directly
or indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and
                    (2) any partnership or limited liability company (or any
comparable foreign entity (a) the sole general partner or managing member (or
functional equivalent thereof) or the managing general partner of which is such
Person or Subsidiary of such Person or (b) the only general partners or managing
members (or functional equivalents thereof) of which are that Person or one or
more Subsidiaries of that Person (or any combination thereof).
          (ww) “Substitute Award” has the meaning given such term in
Section 5(e).

7



--------------------------------------------------------------------------------



 



     3. Effective Date; Duration. The Plan shall be effective as of the
Effective Date, but no Award shall be exercised or paid (or, in the case of a
stock Award, shall be granted) unless and until this Plan has been approved by
the stockholders of the Company, which approval shall be within twelve
(12) months after the date this Plan is adopted by the Board. The expiration
date of this Plan, on and after which date no Awards may be granted hereunder,
shall be the tenth anniversary of the Effective Date; provided, however, that
such expiration shall not affect Awards then outstanding, and the terms and
conditions of this Plan shall continue to apply to such Awards.
     4. Administration. (a) The Committee shall administer this Plan. To the
extent required to comply with the provisions of Rule 16b-3 promulgated under
the Exchange Act (if the Board is not acting as the Committee under this Plan)
or necessary to obtain the exception for performance-based compensation under
Section 162(m) of the Code, as applicable, it is intended that each member of
the Committee shall, at the time he takes any action with respect to an Award
under this Plan, be an Eligible Director. However, the fact that a Committee
member shall fail to qualify as an Eligible Director shall not invalidate any
Award granted by the Committee that is otherwise validly granted under this
Plan. The acts of a majority of the members present at any meeting at which a
quorum is present or acts approved in writing by a majority of the Committee
shall be deemed the acts of the Committee. Whether a quorum is present shall be
determined based on the Committee’s charter as approved by the Board.
          (b) Subject to the provisions of this Plan and applicable law, the
Committee shall have the sole and plenary authority, in addition to other
express powers and authorizations conferred on the Committee by this Plan, to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to a Participant; (iii) determine the number of Common Shares to be
covered by, or with respect to which payments, rights, or other matters are to
be calculated in connection with, Awards; (iv) determine the terms and
conditions of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, Common Shares, other
securities, other Awards or other property, or canceled, forfeited, or suspended
and the method or methods by which Awards may be settled, exercised, canceled,
forfeited, or suspended; (vi) determine whether, to what extent, and under what
circumstances the delivery of cash, Common Shares, other securities, other
Awards or other property and other amounts payable with respect to an Award
shall be deferred either automatically or at the election of the Participant or
of the Committee; (vii) interpret, administer, reconcile any inconsistency in,
correct any defect in and/or supply any omission in this Plan and any instrument
or agreement relating to, or Award granted under, this Plan; (viii) establish,
amend, suspend, or waive any rules and regulations and appoint such agents as
the Committee shall deem appropriate for the proper administration of this Plan;
(ix) accelerate the vesting or exercisability of, payment for or lapse of
restrictions on, Awards; and (x) make any other determination and take any other
action that the Committee deems necessary or desirable for the administration of
this Plan.
          (c) The Committee may delegate to one or more officers of the Company
or any Affiliate the authority to act on behalf of the Committee with respect to
any matter, right, obligation, or election that is the responsibility of or that
is allocated to the Committee herein, and that may be so delegated as a matter
of law, except for grants of Awards to persons (i) subject to Section 16 of the
Exchange Act or (ii) who are, or who are reasonably expected to be, “covered
employees” for purposes of Section 162(m) of the Code.

8



--------------------------------------------------------------------------------



 



          (d) Unless otherwise expressly provided in this Plan, all
designations, determinations, interpretations, and other decisions under or with
respect to this Plan or any Award or any documents evidencing Awards granted
pursuant to this Plan shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive and binding upon all persons
or entities, including, without limitation, the Company, any Affiliate, any
Participant, any holder or beneficiary of any Award, and any stockholder of the
Company.
          (e) No member of the Board, the Committee, delegate of the Committee
or any employee, advisor or agent of the Company or the Board or the Committee
(each such person, an “Indemnifiable Person”) shall be liable for any action
taken or omitted to be taken or any determination made in good faith with
respect to this Plan or any Award hereunder. Each Indemnifiable Person shall be
indemnified and held harmless by the Company against and from (and the Company
shall pay or reimburse on demand for) any loss, cost, liability, or expense
(including attorneys’ fees) that may be imposed upon or incurred by such
Indemnifiable Person in connection with or resulting from any action, suit or
proceeding to which such Indemnifiable Person may be a party or in which such
Indemnifiable Person may be involved by reason of any action taken or omitted to
be taken under this Plan or any Award agreement and against and from any and all
amounts paid by such Indemnifiable Person with the Company’s approval, in
settlement thereof, or paid by such Indemnifiable Person in satisfaction of any
judgment in any such action, suit or proceeding against such Indemnifiable
Person, provided, that the Company shall have the right, at its own expense, to
assume and defend any such action, suit or proceeding and once the Company gives
notice of its intent to assume the defense, the Company shall have sole control
over such defense with counsel of the Company’s choice. The foregoing right of
indemnification shall not be available to an Indemnifiable Person to the extent
that a final judgment or other final adjudication (in either case not subject to
further appeal) binding upon such Indemnifiable Person determines that the acts
or omissions of such Indemnifiable Person giving rise to the indemnification
claim resulted from such Indemnifiable Person’s bad faith, fraud or willful
criminal act or omission or that such right of indemnification is otherwise
prohibited by law or by the Company’s Certificate of Incorporation or Bylaws.
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such Indemnifiable Persons may be entitled
under the Company’s Certificate of Incorporation or Bylaws, as a matter of law,
or otherwise, or any other power that the Company may have to indemnify such
Indemnifiable Persons or hold them harmless.
          (f) Notwithstanding anything to the contrary contained in this Plan,
the Board may, in its sole discretion, at any time and from time to time, grant
Awards and administer this Plan with respect to such Awards. In any such case,
the Board shall have all the authority granted to the Committee under this Plan.
     5. Grant of Awards; Shares Subject to this Plan; Limitations. (a) The
Committee may, from time to time, grant Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Stock Bonus Awards and/or Performance
Compensation Awards to one or more Eligible Persons.
          (b) Awards granted under this Plan shall be subject to the following
limitations: (i) subject to Section 12 of this Plan, the Committee is authorized
to deliver under this Plan 338,295 Common Shares. Subject to adjustment in
accordance with Section 12, no

9



--------------------------------------------------------------------------------



 



Participant shall be granted, during any one (1) year period, Options to
purchase Common Shares or Stock Appreciation Rights with respect to more than
338,295 Common Shares or any other Awards with respect to more than 338,295
Common Shares.
          (c) Use of Common Shares to pay the required Exercise Price or tax
obligations, or shares not issued in connection with settlement of an Option or
SAR or that are used or withheld to satisfy tax obligations of the Participant
shall, notwithstanding anything herein to the contrary, not be available again
for other Awards under this Plan. Shares underlying Awards under this Plan that
are forfeited, cancelled, expire unexercised, or are settled in cash are
available again for Awards under this Plan.
          (d) Common Shares delivered by the Company in settlement of Awards may
be authorized and unissued shares, shares held in the treasury of the Company,
shares purchased on the open market or by private purchase, or a combination of
the foregoing.
          (e) Awards may, in the sole discretion of the Committee, be granted
under this Plan in assumption of, or in substitution for, outstanding awards
previously granted by an entity acquired by the Company or with which the
Company combines (“Substitute Awards”). The number of Common Shares underlying
any Substitute Awards shall be counted against the aggregate number of Common
Shares available for Awards under this Plan.
     6. Eligibility. Participation shall be limited to Eligible Persons who have
entered into an Award agreement or who have received written notification from
the Committee, or from a person designated by the Committee, that they have been
selected to participate in this Plan.
     7. Options. (a) Generally. Each Option granted under this Plan shall be
evidenced by an Award agreement (whether in paper or electronic medium
(including email or the posting on a web site maintained by the Company or a
third party under contract with the Company)). Each Option so granted shall be
subject to the conditions set forth in this Section 7, and to such other
conditions not inconsistent with this Plan as may be reflected in the applicable
Award agreement. All Options granted under this Plan shall be Nonqualified Stock
Options unless the applicable Award agreement expressly states that the Option
is intended to be an Incentive Stock Option. Incentive Stock Options shall be
granted only to Eligible Persons who are employees of the Company and its
Affiliates, and no Incentive Stock Option shall be granted to any Eligible
Person who is ineligible to receive an Incentive Stock Option under the Code. No
Option shall be treated as an Incentive Stock Option unless this Plan has been
approved by the stockholders of the Company in a manner intended to comply with
the stockholder approval requirements of Section 422(b)(1) of the Code, provided
that any Option intended to be an Incentive Stock Option shall not fail to be
effective solely on account of a failure to obtain such approval, but rather
such Option shall be treated as a Nonqualified Stock Option unless and until
such approval is obtained. In the case of an Incentive Stock Option, the terms
and conditions of such grant shall be subject to and comply with such rules as
may be prescribed by Section 422 of the Code. If for any reason an Option
intended to be an Incentive Stock Option (or any portion thereof) shall not
qualify as an Incentive Stock Option, then, to the extent of such
nonqualification, such Option or portion thereof shall be regarded as a
Nonqualified Stock Option appropriately granted under this Plan.

10



--------------------------------------------------------------------------------



 



          (b) Exercise Price. The exercise price (“Exercise Price”) per Common
Share for each Option shall not be less than 100% of the Fair Market Value of
such share determined as of the Date of Grant; provided, however, that in the
case of an Incentive Stock Option granted to an employee who, at the time of the
grant of such Option, owns shares representing more than 10% of the voting power
of all classes of shares of the Company or any Affiliate, the Exercise Price per
share shall not be less than 110% of the Fair Market Value per share on the Date
of Grant and provided further that, notwithstanding any provision herein to the
contrary, the Exercise Price shall not be less than the par value per Common
Share.
          (c) Vesting and Expiration. Options shall vest and become exercisable
in such manner and on such date or dates determined by the Committee and shall
expire after such period, not to exceed ten years, as may be determined by the
Committee (the “Option Period”); provided, however, that the Option Period shall
not exceed five years from the Date of Grant in the case of an Incentive Stock
Option granted to a Participant who on the Date of Grant owns shares
representing more than 10% of the voting power of all classes of shares of the
Company or any Affiliate; provided, further, that notwithstanding any vesting
dates set by the Committee, the Committee may, in its sole discretion,
accelerate the exercisability of any Option, which acceleration shall not affect
the terms and conditions of such Option other than with respect to
exercisability. Unless otherwise provided by the Committee in an Award
agreement: (i) an Option shall vest and become exercisable with respect to 100%
of the Common Shares subject to such Option on the third anniversary of the Date
of Grant; (ii) the unvested portion of an Option shall expire upon termination
of employment or service of the Participant granted the Option, and the vested
portion of such Option shall remain exercisable for (A) one year following
termination of employment or service by reason of such Participant’s death or
disability (as determined by the Committee), but not later than the expiration
of the Option Period or (B) 90 calendar days following termination of employment
or service for any reason other than such Participant’s death or disability, and
other than such Participant’s termination of employment or service for Cause,
but not later than the expiration of the Option Period; and (iii) both the
unvested and the vested portion of an Option shall expire upon the termination
of the Participant’s employment or service by the Company for Cause.
          (d) Method of Exercise and Form of Payment. No Common Shares shall be
delivered pursuant to any exercise of an Option until payment in full of the
Exercise Price therefor is received by the Company and the Participant has paid
to the Company an amount equal to any federal, state, local and non-U.S. income
and employment taxes required to be withheld. Options that have become
exercisable may be exercised by delivery of written or electronic notice of
exercise to the Company in accordance with the terms of the Option accompanied
by payment of the Exercise Price. The Exercise Price shall be payable (i) in
cash, check, cash equivalent and/or Common Shares valued at the fair market
value at the time the Option is exercised (including, pursuant to procedures
approved by the Committee, by means of attestation of ownership of a sufficient
number of Common Shares in lieu of actual delivery of such shares to the
Company); provided, that such Common Shares are not subject to any pledge or
other security interest and are Mature Shares and; (ii) by such other method as
the Committee may permit in accordance with applicable law, in its sole
discretion, including without limitation: (A) in other property having a fair
market value on the date of exercise equal to the Exercise Price or (B) if there
is a public market for the Common Shares at such time, by means of a
broker-assisted “cashless exercise” pursuant to which the Company is delivered a
copy of

11



--------------------------------------------------------------------------------



 



irrevocable instructions to a stockbroker to sell the Common Shares otherwise
deliverable upon the exercise of the Option and to deliver promptly to the
Company an amount equal to the Exercise Price or (C) by a “net exercise” method
whereby the Company withholds from the delivery of the Common Shares for which
the Option was exercised that number of Common Shares having a fair market value
equal to the aggregate Exercise Price for the Common Shares for which the Option
was exercised. Any fractional Common Shares shall be settled in cash.
          (e) Notification upon Disqualifying Disposition of an Incentive Stock
Option. Each Participant awarded an Incentive Stock Option under this Plan shall
notify the Company in writing immediately after the date he makes a
disqualifying disposition of any Common Shares acquired pursuant to the exercise
of such Incentive Stock Option. A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Common Shares before the later
of (A) two years after the Date of Grant of the Incentive Stock Option or
(B) one year after the date of exercise of the Incentive Stock Option. The
Company may, if determined by the Committee and in accordance with procedures
established by the Committee, retain possession of any Common Shares acquired
pursuant to the exercise of an Incentive Stock Option as agent for the
applicable Participant until the end of the period described in the preceding
sentence.
          (f) Compliance With Laws, etc. Notwithstanding the foregoing, in no
event shall a Participant be permitted to exercise an Option in a manner that
the Committee determines would violate the Sarbanes-Oxley Act of 2002, if
applicable, or any other applicable law or the applicable rules and regulations
of the Securities and Exchange Commission or the applicable rules and
regulations of any securities exchange or inter-dealer quotation system on which
the securities of the Company are listed or traded.
     8. Stock Appreciation Rights. (a) Generally. Each SAR granted under this
Plan shall be evidenced by an Award agreement (whether in paper or electronic
medium (including email or the posting on a web site maintained by the Company
or a third party under contract with the Company)). Each SAR so granted shall be
subject to the conditions set forth in this Section 8, and to such other
conditions not inconsistent with this Plan as may be reflected in the applicable
Award agreement. Any Option granted under this Plan may include tandem SARs. The
Committee also may award SARs to Eligible Persons independent of any Option.
          (b) Exercise Price. The Exercise Price per Common Share for each
Option shall not be less than 100% of the Fair Market Value of such share
determined as of the Date of Grant.
          (c) Vesting and Expiration. A SAR granted in connection with an Option
shall become exercisable and shall expire according to the same vesting schedule
and expiration provisions as the corresponding Option. A SAR granted independent
of an Option shall vest and become exercisable and shall expire in such manner
and on such date or dates determined by the Committee and shall expire after
such period, not to exceed ten years, as may be determined by the Committee (the
“SAR Period”); provided, however, that notwithstanding any vesting dates set by
the Committee, the Committee may, in its sole discretion, accelerate the
exercisability of any SAR, which acceleration shall not affect the terms and
conditions of such SAR other than with respect to exercisability. Unless
otherwise provided by the Committee in an Award agreement: (i) a SAR shall vest
and become exercisable with respect to 100% of the Common

12



--------------------------------------------------------------------------------



 



Shares subject to such SAR on the third anniversary of the Date of Grant;
(ii) the unvested portion of a SAR shall expire upon termination of employment
or service of the Participant granted the SAR, and the vested portion of such
SAR shall remain exercisable for (A) one year following termination of
employment or service by reason of such Participant’s death or disability (as
determined by the Committee), but not later than the expiration of the SAR
Period or (B) 90 calendar days following termination of employment or service
for any reason other than such Participant’s death or disability, and other than
such Participant’s termination of employment or service for Cause, but not later
than the expiration of the SAR Period; and (iii) both the unvested and the
vested portion of a SAR shall expire upon the termination of the Participant’s
employment or service by the Company for Cause.
          (d) Method of Exercise. SARs that have become exercisable may be
exercised by delivery of written or electronic notice of exercise to the Company
in accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded. Notwithstanding the
foregoing, if on the last day of the Option Period (or in the case of a SAR
independent of an option, the SAR Period), the fair market value exceeds the
Strike Price, the Participant has not exercised the SAR or the corresponding
Option (if applicable), and neither the SAR nor the corresponding Option (if
applicable) has expired, such SAR shall be deemed to have been exercised by the
Participant on such last day and the Company shall make the appropriate payment
therefor.
          (e) Payment. Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR that are
being exercised multiplied by the excess, if any, of the fair market value of
one Common Share on the exercise date over the Strike Price, less an amount
equal to any federal, state, local and non-U.S. income and employment taxes
required to be withheld. The Company shall pay such amount in cash, in Common
Shares valued at fair market value, or any combination thereof, as determined by
the Committee. Any fractional Common Share shall be settled in cash.
     9. Restricted Stock and Restricted Stock Units. (a) Generally. Each grant
of Restricted Stock and Restricted Stock Units shall be evidenced by an Award
agreement (whether in paper or electronic medium (including email or the posting
on a web site maintained by the Company or a third party under contract with the
Company)). Each such grant shall be subject to the conditions set forth in this
Section 9, and to such other conditions not inconsistent with this Plan as may
be reflected in the applicable Award agreement.
          (b) Restricted Accounts; Escrow or Similar Arrangement. Upon the grant
of Restricted Stock, a book entry in a restricted account shall be established
in the Participant’s name at the Company’s transfer agent and, if the Committee
determines that the Restricted Stock shall be held by the Company or in escrow
rather than held in such restricted account pending the release of the
applicable restrictions, the Committee may require the Participant to
additionally execute and deliver to the Company (i) an escrow agreement
satisfactory to the Committee, if applicable, and (ii) the appropriate share
power (endorsed in blank) with respect to the Restricted Stock covered by such
agreement. If a Participant shall fail to execute an agreement evidencing an
Award of Restricted Stock and, if applicable, an escrow agreement and blank
share power within the amount of time specified by the Committee, the Award
shall be null and void. Subject to the restrictions set forth in this Section 9
and the applicable Award

13



--------------------------------------------------------------------------------



 



agreement, the Participant generally shall have the rights and privileges of a
stockholder as to such Restricted Stock, including without limitation the right
to vote such Restricted Stock and the right to receive dividends, if applicable.
To the extent shares of Restricted Stock are forfeited, any share certificates
issued to the Participant evidencing such shares shall be returned to the
Company, and all rights of the Participant to such shares and as a stockholder
with respect thereto shall terminate without further obligation on the part of
the Company.
          (c) Vesting; Acceleration of Lapse of Restrictions. Unless otherwise
provided by the Committee in an Award agreement: (i) the Restricted Period shall
lapse with respect to 100% of the Restricted Stock and Restricted Stock Units on
the third anniversary of the Date of Grant; and (ii) the unvested portion of
Restricted Stock and Restricted Stock Units shall terminate and be forfeited
upon termination of employment or service of the Participant granted the
applicable Award.
          (d) Delivery of Restricted Stock and Settlement of Restricted Stock
Units. (i) Upon the expiration of the Restricted Period with respect to any
shares of Restricted Stock, the restrictions set forth in the applicable Award
agreement shall be of no further force or effect with respect to such shares,
except as set forth in the applicable Award agreement. If an escrow arrangement
is used, upon such expiration, the Company shall deliver to the Participant, or
his beneficiary, without charge, the share certificate evidencing the shares of
Restricted Stock that have not then been forfeited and with respect to which the
Restricted Period has expired (rounded down to the nearest full share).
Dividends, if any, that may have been withheld by the Committee and attributable
to any particular share of Restricted Stock shall be distributed to the
Participant in cash or, at the sole discretion of the Committee, in shares of
Common Stock having a fair market value equal to the amount of such dividends,
upon the release of restrictions on such share and, if such share is forfeited,
the Participant shall have no right to such dividends (except as otherwise set
forth by the Committee in the applicable Award agreement).
               (ii) Unless otherwise provided by the Committee in an Award
agreement, upon the expiration of the Restricted Period with respect to any
outstanding Restricted Stock Units, the Company shall deliver to the
Participant, or his beneficiary, without charge, one Common Share for each such
outstanding Restricted Stock Unit; provided, however, that the Committee may, in
its sole discretion, elect to (i) pay cash or part cash and part Common Share in
lieu of delivering only Common Shares in respect of such Restricted Stock Units
or (ii) defer the delivery of Common Shares (or cash or part Common Shares and
part cash, as the case may be) beyond the expiration of the Restricted Period if
such delivery would result in a violation of applicable law until such time as
is no longer the case. If a cash payment is made in lieu of delivering Common
Shares, the amount of such payment shall be equal to the fair market value of
the Common Shares as of the date on which the Restricted Period lapsed with
respect to such Restricted Stock Units, less an amount equal to any federal,
state, local and non-U.S. income and employment taxes required to be withheld.
     10. Stock Bonus Awards. The Committee may issue unrestricted Common Shares,
or other Awards denominated in Common Shares, under this Plan to Eligible
Persons, either alone or in tandem with other awards, in such amounts as the
Committee shall from time to time in its sole discretion determine. Each Stock
Bonus Award granted under this Plan shall be evidenced by an Award agreement
(whether in paper or electronic medium (including email or the posting

14



--------------------------------------------------------------------------------



 



on a web site maintained by the Company or a third party under contract with the
Company)). Each Stock Bonus Award so granted shall be subject to such conditions
not inconsistent with this Plan as may be reflected in the applicable Award
agreement.
     11. Performance Compensation Awards. (a) Generally. The Committee shall
have the authority, at the time of grant of any Award described in Sections 7
through 10 of this Plan, to designate such Award as a Performance Compensation
Award intended to qualify as “performance-based compensation” under Section
162(m) of the Code. The Committee shall have the authority to make an award of a
cash bonus to any Participant and designate such Award as a Performance
Compensation Award intended to qualify as “performance-based compensation” under
Section 162(m) of the Code.
          (b) Discretion of Committee with Respect to Performance Compensation
Awards. With regard to a particular Performance Period, the Committee shall have
sole discretion to select the length of such Performance Period, the type(s) of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goals(s) that is (are) to apply and the Performance Formula. Within
the first 90 calendar days of a Performance Period (or, if longer or shorter,
within the maximum period allowed under Section 162(m) of the Code, if
applicable), the Committee shall, with regard to the Performance Compensation
Awards to be issued for such Performance Period, exercise its discretion with
respect to each of the matters enumerated in the immediately preceding sentence
and record the same in writing.
          (c) Performance Criteria. The Performance Criteria that will be used
to establish the Performance Goal(s) shall be based on the attainment of
specific levels of performance of the Company (and/or one or more Affiliates,
divisions or operational units, or any combination of the foregoing) and shall
include the following: (i) net earnings or net income (before or after taxes);
(ii) basic or diluted earnings per share (before or after taxes); (iii) net
revenue or revenue growth; (iv) gross profit or gross profit growth;
(v) operating profit (before or after taxes); (vi) return measures (including,
but not limited to, return on assets, capital, invested capital, equity, or
sales); (vii) cash flow (including, but not limited to, operating cash flow,
free cash flow, and cash flow return on capital); (viii) earnings before or
after taxes, interest, depreciation and/or amortization; (ix) gross or operating
margins; (x) productivity ratios; (xi) share price (including, but not limited
to, growth measures and total stockholder return); (xii) expense targets;
(xiii) margins; (xiv) operating efficiency; (xv) objective measures of customer
satisfaction; (xvi) working capital targets; (xvii) measures of economic value
added; (xviii) inventory control; (xix) enterprise value; (xx) sales; (xxi) debt
levels and net debt; (xxii) combined ratio; (xxiii) launch or acquisition
(including the timings therefore) of new stores or other facilities;
(xxiv) customer retention; (xxv) employee retention; (xxvi) timely completion of
new product rollouts; and (xxvii) objective measures of personal targets, goals
or completion of projects. Any one or more of the Performance Criteria may be
used on an absolute or relative basis to measure the performance of the Company
and/or one or more Affiliates as a whole or any business unit(s) of the Company
and/or one or more Affiliates or any combination thereof, as the Committee may
deem appropriate, or any of the above Performance Criteria may be compared to
the performance of a selected group of comparison companies, or a published or
special index that the Committee, in its sole discretion, deems appropriate, or
as compared to various stock market indices. The Committee also has the
authority to provide for accelerated

15



--------------------------------------------------------------------------------



 



vesting of any Award based on the achievement of Performance Goals pursuant to
the Performance Criteria specified in this paragraph. To the extent required
under Section 162(m) of the Code, the Committee shall, within the first 90
calendar days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Section 162(m) of the Code), define in an objective
fashion the manner of calculating the Performance Criteria it selects to use for
such Performance Period and thereafter promptly communicate such Performance
Criteria to the Participant.
          (d) Modification of Performance Goal(s). In the event that applicable
tax and/or securities laws change to permit Committee discretion to alter the
governing Performance Criteria without obtaining stockholder approval of such
alterations, the Committee shall have sole discretion to make such alterations
without obtaining stockholder approval. The Committee is authorized at any time
during the first 90 calendar days of a Performance Period (or, if longer or
shorter, within the maximum period allowed under Section 162(m) of the Code, if
applicable), or at any time thereafter to the extent the exercise of such
authority at such time would not cause the Performance Compensation Awards
granted to any Participant for such Performance Period to fail to qualify as
“performance-based compensation” under Section 162(m) of the Code, in its sole
discretion, to adjust or modify the calculation of a Performance Goal for such
Performance Period, based on and in order to appropriately reflect the following
events: (i) asset write-downs; (ii) litigation or claim judgments or
settlements; (iii) the effect of changes in tax laws, accounting principles, or
other laws or regulatory rules affecting reported results; (iv) any
reorganization and restructuring programs; (v) extraordinary nonrecurring items
as described in Accounting Principles Board Opinion No. 30 (or any successor
pronouncement thereto) and/or in management’s discussion and analysis of
financial condition and results of operations appearing in the Company’s annual
report to stockholders for the applicable year; (vi) acquisitions or
divestitures; (vii) any other specific unusual or nonrecurring events, or
objectively determinable category thereof; (viii) foreign exchange gains and
losses; and (ix) a change in the Company’s fiscal year.
          (e) Payment of Performance Compensation Awards. (i) Condition to
Receipt of Payment. Unless otherwise provided in the applicable Award agreement,
a Participant must be employed by the Company on the last day of a Performance
Period to be eligible for payment in respect of a Performance Compensation Award
for such Performance Period.
               (ii) Limitation. A Participant shall be eligible to receive
payment in respect of a Performance Compensation Award only to the extent that:
(A) the Performance Goals for such period are achieved; and (B) all or some of
the portion of such Participant’s Performance Compensation Award has been earned
for the Performance Period based on the application of the Performance Formula
to such achieved Performance Goals.
               (iii) Certification. Following the completion of a Performance
Period, the Committee shall review and certify in writing whether, and to what
extent, the Performance Goals for the Performance Period have been achieved and,
if so, calculate and certify in writing that amount of the Performance
Compensation Awards earned for the period based upon the Performance Formula.
The Committee shall then determine the amount of each Participant’s Performance
Compensation Award actually payable for the Performance Period and, in so doing,
may apply Negative Discretion.

16



--------------------------------------------------------------------------------



 



               (iv) Use of Negative Discretion. In determining the actual amount
of an individual Participant’s Performance Compensation Award for a Performance
Period, the Committee may reduce or eliminate the amount of the Performance
Compensation Award earned under the Performance Formula in the Performance
Period through the use of Negative Discretion if, in its sole judgment, such
reduction or elimination is appropriate. The Committee shall not have the
discretion, except as is otherwise provided in this Plan, to (A) grant or
provide payment in respect of Performance Compensation Awards for a Performance
Period if the Performance Goals for such Performance Period have not been
attained; or (B) increase a Performance Compensation Award above the applicable
limitations set forth in Section 5 of this Plan.
          (f) Timing of Award Payments. Performance Compensation Awards granted
for a Performance Period shall be paid to Participants as soon as
administratively practicable following completion of the certifications required
by this Section 11, but in no event later than two-and-one-half months following
the end of the fiscal year during which the Performance Period is completed.
     12. Changes in Capital Structure and Similar Events. In the event of
(a) any dividend or other distribution (whether in the form of cash, Common
Shares, other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, amalgamation, consolidation,
split-up, split-off, combination, repurchase or exchange of Common Shares or
other securities of the Company, issuance of warrants or other rights to acquire
Common Shares or other securities of the Company, or other similar corporate
transaction or event (including, without limitation, a Change in Control) that
affects the Common Shares, or (b) unusual or nonrecurring events (including,
without limitation, a Change in Control) affecting the Company, any Affiliate,
or the financial statements of the Company or any Affiliate, or changes in
applicable rules, rulings, regulations or other requirements of any governmental
body or securities exchange or inter-dealer quotation system, accounting
principles or law, such that in either case an adjustment is determined by the
Committee in its sole discretion to be necessary or appropriate, then the
Committee shall make any such adjustments that are equitable, including without
limitation any or all of the following:
               (i) adjusting any or all of (A) the number of Common Shares or
other securities of the Company (or number and kind of other securities or other
property) that may be delivered in respect of Awards or with respect to which
Awards may be granted under this Plan (including, without limitation, adjusting
any or all of the limitations under Section 5 of this Plan) and (B) the terms of
any outstanding Award, including, without limitation, (1) the number of Common
Shares or other securities of the Company (or number and kind of other
securities or other property) subject to outstanding Awards or to which
outstanding Awards relate, (2) the Exercise Price or Strike Price with respect
to any Award or (3) any applicable performance measures (including, without
limitation, Performance Criteria and Performance Goals);
               (ii) providing for a substitution or assumption of Awards,
accelerating the exercisability of, lapse of restrictions on, or termination of,
Awards or providing for a period of time for exercise prior to the occurrence of
such event; and

17



--------------------------------------------------------------------------------



 



               (iii) canceling any one or more outstanding Awards and causing to
be paid to the holders thereof, in cash, Common Shares, other securities or
other property, or any combination thereof, the value of such Awards, if any, as
determined by the Committee (which if applicable may be based upon the price per
Common Share received or to be received by other stockholders of the Company in
such event), including without limitation, in the case of an outstanding Option
or SAR, a cash payment in an amount equal to the excess, if any, of the fair
market value (as of a date specified by the Committee) of the Common Shares
subject to such Option or SAR over the aggregate Exercise Price or Strike Price
of such Option or SAR, respectively (it being understood that, in such event,
any Option or SAR having a per share Exercise Price or Strike Price equal to, or
in excess of, the fair market value of a Common Share subject thereto may be
canceled and terminated without any payment or consideration therefor);
provided, however, that in the case of any “equity restructuring” (within the
meaning of the Financial Accounting Standards Board Statement of Financial
Accounting Standards No. 123 (revised 2004) or ASC Topic 718, or any successor
thereto), the Committee shall make an equitable or proportionate adjustment to
outstanding Awards to reflect such equity restructuring. Any adjustment in
Incentive Stock Options under this Section 12 (other than any cancellation of
Incentive Stock Options) shall be made only to the extent not constituting a
“modification” within the meaning of Section 424(h)(3) of the Code, and any
adjustments under this Section 12 shall be made in a manner that does not
adversely affect the exemption provided pursuant to Rule 16b-3 under the
Exchange Act. The Company shall give each Participant notice of an adjustment
hereunder and, upon notice, such adjustment shall be conclusive and binding for
all purposes.
     13. Effect of Change in Control. Except to the extent otherwise provided in
an Award agreement, in the event of a Change in Control, notwithstanding any
provision of this Plan to the contrary, the Committee may provide that, with
respect to all or any portion of a particular outstanding Award or Awards:
          (a) all of the then outstanding Options and SARs shall immediately
vest and become immediately exercisable as of a time prior to the Change in
Control;
          (b) the Restricted Period shall expire as of a time prior to the
Change in Control (including without limitation a waiver of any applicable
Performance Goals);
          (c) Performance Periods in effect on the date the Change in Control
occurs shall end on such date, and the Committee shall (i) determine the extent
to which Performance Goals with respect to each such Performance Period have
been met based upon such audited or unaudited financial information or other
information then available as it deems relevant and (ii) cause the Participant
to receive partial or full payment of Awards for each such Performance Period
based upon the Committee’s determination of the degree of attainment of the
Performance Goals, or assuming that the applicable “target” levels of
performance have been attained or on such other basis determined by the
Committee.
To the extent practicable, any actions taken by the Committee under the
immediately preceding clauses (a) through (c) shall occur in a manner and at a
time which allows affected Participants

18



--------------------------------------------------------------------------------



 



the ability to participate in the Change in Control transactions with respect to
the Common Shares subject to their Awards.
     14. Amendments and Termination.
          (a) Amendment and Termination of this Plan. The Board may amend,
alter, suspend, discontinue, or terminate this Plan or any portion thereof at
any time; provided, that (i) no amendment to Section 11(c) or Section 14(b) (to
the extent required by the proviso in such Section 14(b)) shall be made without
stockholder approval and (ii) no such amendment, alteration, suspension,
discontinuation or termination shall be made without stockholder approval if
such approval is necessary to comply with any tax or regulatory requirement
applicable to this Plan (including, without limitation, as necessary to comply
with any rules or requirements of any securities exchange or inter-dealer
quotation system on which the Common Shares may be listed or quoted or to
prevent the Company from being denied a tax deduction under Section 162(m) of
the Code); provided, further, that any such amendment, alteration, suspension,
discontinuance or termination that would materially and adversely affect the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the consent of the
affected Participant, holder or beneficiary.
          (b) Amendment of Award Agreements. The Committee may, to the extent
consistent with the terms of any applicable Award agreement, waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, any Award theretofore granted or the associated Award
agreement, prospectively or retroactively; provided that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would materially and adversely affect the rights of any Participant with
respect to any Award theretofore granted shall not to that extent be effective
without the consent of the affected Participant; provided, further, that without
stockholder approval, except as otherwise permitted under Section 12 of this
Plan, (i) no amendment or modification may reduce the Exercise Price of any
Option or the Strike Price of any SAR, (ii) the Committee may not cancel any
outstanding Option or SAR and replace it with a new Option or SAR, another Award
or cash and (iii) the Committee may not take any other action that is considered
a “repricing” for purposes of the stockholder approval rules of the applicable
securities exchange or inter-dealer quotation system on which the Common Shares
are listed or quoted.
     15. Restrictive Covenants.
          (a) Confidentiality. By accepting an Award under this Plan, and as a
condition thereof, each Participant agrees not to, at any time, either during
their employment or thereafter, divulge, use, publish or in any other manner
reveal, directly or indirectly, to any person, firm, corporation or any other
form of business organization or arrangement, and to keep in the strictest
confidence any Confidential Information, except (i) as may be necessary to the
performance of the Participant’s duties to the Company, (ii) with the Company’s
express written consent, (iii) to the extent that any such information is in or
becomes in the public domain other than as a result of the Participant’s breach
of any of his or her obligations under this Section 15(a), or (iv) where
required to be disclosed by court order, subpoena or other government process
and in such event, the Participant shall cooperate with the Company in
attempting to keep such information confidential to the maximum extent possible.
Upon the request of the

19



--------------------------------------------------------------------------------



 



Company or an Affiliate, the Participant agrees to promptly deliver to the
Company the originals and all copies, in whatever medium, of all such
Confidential Information.
          (b) Non-Disparagement. By accepting an Award under this Plan, and as a
condition thereof, the Participant acknowledges and agrees that he or she will
not defame or publicly criticize the services, business, integrity, veracity or
personal or professional reputation of the Company, including its officers,
directors, partners, executives or agents, in either a professional or personal
manner at any time during or following his or her employment.
          (c) Post-Employment Property. By accepting an Award under this Plan,
and as a condition thereof, the Participant agrees that any work of authorship,
invention, design, discovery, development, technique, improvement, source code,
hardware, device, data, apparatus, practice, process, method or other work
product whatever (whether patentable or subject to copyright or other
intellectual property protection, or not, and hereinafter collectively called
“discovery”) related to the business of the Company that the Participant, either
solely or in collaboration with others, has made or may make, discover, invent,
develop, perfect, or reduce to practice during his, her or its employment by or
association with the Company, whether or not during regular business hours and
created, conceived or prepared on the Company’s premises or otherwise shall be
the sole and complete property of the Company. More particularly, and without
limiting the foregoing, the Participant agrees that all of the foregoing and any
(i) inventions (whether patentable or not, and without regard to whether any
patent therefor is ever sought), (ii) marks, names, or logos (whether or not
registrable as trade or service marks, and without regard to whether
registration therefor is ever sought), (iii) works of authorship (without regard
to whether any claim of copyright therein is ever registered), and (iv) trade
secrets, ideas, and concepts ((i) — (iv) collectively, “Intellectual Property
Products”) created, conceived, or prepared on the Company’s premises or
otherwise, whether or not during normal business hours, shall perpetually and
throughout the world be the exclusive property of the Company, as shall all
tangible media (including, but not limited to, papers, computer media of all
types, and models) in which such Intellectual Property Products shall be
recorded or otherwise fixed. The Participant further agrees promptly to disclose
in writing and deliver to the Company all Intellectual Property Products created
during his, her or its employment by or association with the Company, whether or
not during normal business hours. The Participant agrees that all works of
authorship created by the Participant during his, her or its employment by or
association with the Company shall be works made for hire of which the Company
is the author and owner of copyright or other rights thereto. To the extent that
any competent decision-making authority should ever determine that any work of
authorship created by the Participant during his, her or its employment by or
association with the Company is not a work made for hire, by accepting an Award,
the Participant assigns (without royalty or other compensation) all right, title
and interest in the copyright or other intellectual property therein, in
perpetuity and throughout the world, to the Company. To the extent that this
Plan does not otherwise serve to grant or otherwise vest in the Company all
rights in any Intellectual Property Product created by the Participant during
his, her or its employment by or association with the Company, by accepting an
Award, the Participant assigns (without royalty or other compensation) all
right, title and interest therein, in perpetuity and throughout the world, to
the Company. The Participant agrees to execute, immediately upon the Company’s
reasonable request and without charge, any further assignments, applications,
conveyances or other instruments, at any time, whether or not the Participant is
employed by or associated with the Company at the time such

20



--------------------------------------------------------------------------------



 



request is made, in order to permit the Company and/or its respective assigns to
protect, perfect, register, record, maintain, or enhance their rights in any
Intellectual Property Product; provided, that, the Company shall bear the cost
of any such assignments, applications or consequences. Upon termination of the
Participant’s employment by or association with the Company for any reason
whatsoever, and at any earlier time the Company so requests, the Participant
will immediately deliver to the custody of the person designated by the Company
all originals and copies of any documents and other property of the Company in
the Participant’s possession, under the Participant’s control or to which he or
she may have access.
For purposes of this Section 15, the term “Company” shall include the Company
and its Affiliates.
          (d) Notwithstanding anything herein or in an Award Agreement to the
contrary, the provisions of this Section 15 are meant to apply in addition to,
and not in lieu of, any restrictive covenants to which a Participant may be
subject.
     16. General.
          (a) Award Agreements. Each Award under this Plan shall be evidenced by
an Award agreement, which shall be delivered to the Participant (whether in
paper or electronic medium (including email or the posting on a web site
maintained by the Company or a third party under contract with the Company)) and
shall specify the terms and conditions of the Award and any rules applicable
thereto, including without limitation, the effect on such Award of the death,
disability or termination of employment or service of a Participant, or of such
other events as may be determined by the Committee.
          (b) Nontransferability. (i) Each Award shall be exercisable only by a
Participant during the Participant’s lifetime, or, if permissible under
applicable law, by the Participant’s legal guardian or representative. No Award
may be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant other than by will or by the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or an Affiliate; provided that the designation of a beneficiary shall
not constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.
               (ii) Notwithstanding the foregoing, the Committee may, in its
sole discretion, permit Awards (other than Incentive Stock Options) to be
transferred by a Participant, without consideration, subject to such rules as
the Committee may adopt consistent with any applicable Award agreement to
preserve the purposes of this Plan, to: (A) any person who is a “family member”
of the Participant, as such term is used in the instructions to Form S-8 under
the Securities Act (collectively, the “Immediate Family Members”); (B) a trust
solely for the benefit of the Participant and his or her Immediate Family
Members; or (C) a partnership or limited liability company whose only partners
or stockholders are the Participant and his or her Immediate Family Members; or
(D) any other transferee as may be approved either (I) by the Board or the
Committee in its sole discretion, or (II) as provided in the applicable Award
agreement (each transferee described in clauses (A), (B) (C) and (D) above is
hereinafter referred to as a “Permitted Transferee”); provided, that the
Participant gives the Committee advance

21



--------------------------------------------------------------------------------



 



written notice describing the terms and conditions of the proposed transfer and
the Committee notifies the Participant in writing that such a transfer would
comply with the requirements of this Plan.
               (iii) The terms of any Award transferred in accordance with the
immediately preceding sentence shall apply to the Permitted Transferee and any
reference in this Plan, or in any applicable Award agreement, to a Participant
shall be deemed to refer to the Permitted Transferee, except that (A) Permitted
Transferees shall not be entitled to transfer any Award, other than by will or
the laws of descent and distribution; (B) Permitted Transferees shall not be
entitled to exercise any transferred Option unless there shall be in effect a
registration statement on an appropriate form covering the Common Shares to be
acquired pursuant to the exercise of such Option if the Committee determines,
consistent with any applicable Award agreement, that such a registration
statement is necessary or appropriate; (C) the Committee or the Company shall
not be required to provide any notice to a Permitted Transferee, whether or not
such notice is or would otherwise have been required to be given to the
Participant under this Plan or otherwise; and (D) the consequences of the
termination of the Participant’s employment by, or services to, the Company or
an Affiliate under the terms of this Plan and the applicable Award agreement
shall continue to be applied with respect to the Participant, including, without
limitation, that an Option shall be exercisable by the Permitted Transferee only
to the extent, and for the periods, specified in this Plan and the applicable
Award agreement.
          (c) Tax Withholding. (i) A Participant shall be required to pay to the
Company or any Affiliate, and the Company or any Affiliate shall have the right
and is hereby authorized to withhold, from any cash, Common Shares, other
securities or other property deliverable under any Award or from any
compensation or other amounts owing to a Participant, the amount (in cash,
Common Shares, other securities or other property) of any required withholding
taxes in respect of an Award, its exercise, or any payment or transfer under an
Award or under this Plan and to take such other action as may be necessary in
the opinion of the Committee or the Company to satisfy all obligations for the
payment of such withholding and taxes.
               (ii) Without limiting the generality of clause (i) above, the
Committee may, in its sole discretion, permit a Participant to satisfy, in whole
or in part, the foregoing withholding liability by (A) the delivery of Common
Shares (which are not subject to any pledge or other security interest and are
Mature Shares) owned by the Participant having a fair market value equal to such
withholding liability or (B) having the Company withhold from the number of
Common Shares otherwise issuable or deliverable pursuant to the exercise or
settlement of the Award a number of shares with a fair market value equal to
such withholding liability (but no more than the minimum required statutory
withholding liability).
          (d) No Claim to Awards; No Rights to Continued Employment; Waiver. No
employee of the Company or an Affiliate, or other person, shall have any claim
or right to be granted an Award under this Plan or, having been selected for the
grant of an Award, to be selected for a grant of any other Award. There is no
obligation for uniformity of treatment of Participants or holders or
beneficiaries of Awards. The terms and conditions of Awards and the Committee’s
determinations and interpretations with respect thereto need not be the same
with respect to each Participant and may be made selectively among Participants,
whether or not such Participants are similarly situated. Neither this Plan nor
any action taken hereunder shall be

22



--------------------------------------------------------------------------------



 



construed as giving any Participant any right to be retained in the employ or
service of the Company or an Affiliate, nor shall it be construed as giving any
Participant any rights to continued service on the Board. The Company or any of
its Affiliates may at any time dismiss a Participant from employment or
discontinue any consulting relationship, free from any liability or any claim
under this Plan, unless otherwise expressly provided in this Plan or any Award
agreement. By accepting an Award under this Plan, a Participant shall thereby be
deemed to have waived any claim to continued exercise or vesting of an Award or
to damages or severance entitlement related to non-continuation of the Award
beyond the period provided under this Plan or any Award agreement,
notwithstanding any provision to the contrary in any written employment contract
or other agreement between the Company and its Affiliates and the Participant,
whether any such agreement is executed before, on or after the Date of Grant.
          (e) International Participants. With respect to Participants who
reside or work outside of the United States of America and who are not (and who
are not expected to be) “covered employees” within the meaning of Section 162(m)
of the Code, the Committee may in its sole discretion amend the terms of this
Plan or outstanding Awards (or establish a sub-plan) with respect to such
Participants in order to conform such terms with the requirements of local law
or to obtain more favorable tax or other treatment for a Participant, the
Company or its Affiliates.
          (f) Designation and Change of Beneficiary. Each Participant may file
with the Committee a written designation of one or more persons as the
beneficiary(ies) who shall be entitled to receive the amounts payable with
respect to an Award, if any, due under this Plan upon his death. A Participant
may, from time to time, revoke or change his beneficiary designation without the
consent of any prior beneficiary by filing a new designation with the Committee.
The last such designation received by the Committee shall be controlling;
provided, however, that no designation, or change or revocation thereof, shall
be effective unless received by the Committee prior to the Participant’s death,
and in no event shall it be effective as of a date prior to such receipt. If no
beneficiary designation is filed by a Participant, the beneficiary shall be
deemed to be his or her spouse or, if the Participant is unmarried at the time
of death, his or her estate.
          (g) Termination of Employment/Service. Unless determined otherwise by
the Committee at any point following such event: (i) neither a temporary absence
from employment or service due to illness, vacation or leave of absence nor a
transfer from employment or service with the Company to employment or service
with an Affiliate (or vice-versa) shall be considered a termination of
employment or service with the Company or an Affiliate; and (ii) if a
Participant’s employment with the Company and its Affiliates terminates, but
such Participant continues to provide services to the Company and its Affiliates
in a non-employee capacity (or vice-versa), such change in status shall not be
considered a termination of employment with the Company or an Affiliate.
          (h) No Rights as a Stockholder. Except as otherwise specifically
provided in this Plan or any Award agreement, no person shall be entitled to the
privileges of ownership in respect of Common Shares that are subject to Awards
hereunder until such shares have been issued or delivered to that person.

23



--------------------------------------------------------------------------------



 



          (i) Government and Other Regulations. (i) The obligation of the
Company to settle Awards in Common Shares or other consideration shall be
subject to all applicable laws, rules, and regulations, and to such approvals by
governmental agencies as may be required. Notwithstanding any terms or
conditions of any Award to the contrary, the Company shall be under no
obligation to offer to sell or to sell, and shall be prohibited from offering to
sell or selling, any Common Shares pursuant to an Award unless such shares have
been properly registered for sale pursuant to the Securities Act with the
Securities and Exchange Commission or unless the Company has received an opinion
of counsel, satisfactory to the Company, that such shares may be offered or sold
without such registration pursuant to an available exemption therefrom and the
terms and conditions of such exemption have been fully complied with. The
Company shall be under no obligation to register for sale under the Securities
Act any of the Common Shares to be offered or sold under this Plan. The
Committee shall have the authority to provide that all certificates for Common
Shares or other securities of the Company or any Affiliate delivered under this
Plan shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under this Plan, the applicable Award agreement,
the federal securities laws, or the rules, regulations and other requirements of
the Securities and Exchange Commission, any securities exchange or inter-dealer
quotation system upon which such shares or other securities are then listed or
quoted and any other applicable federal, state, local or non-U.S. laws, and,
without limiting the generality of Section 9 of this Plan, the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions. Notwithstanding any provision in this Plan to
the contrary, the Committee reserves the right to add any additional terms or
provisions to any Award granted under this Plan that it in its sole discretion
deems necessary or advisable in order that such Award complies with the legal
requirements of any governmental entity to whose jurisdiction the Award is
subject.
               (ii) The Committee may cancel an Award or any portion thereof if
it determines, in its sole discretion, that legal or contractual restrictions
and/or blockage and/or other market considerations would make the Company’s
acquisition of Common Shares from the public markets, the Company’s issuance of
Common Shares to the Participant, the Participant’s acquisition of Common Shares
from the Company and/or the Participant’s sale of Common Shares to the public
markets, illegal, impracticable or inadvisable. If the Committee determines to
cancel all or any portion of an Award in accordance with the foregoing, the
Company shall pay to the Participant an amount equal to the excess of (A) the
aggregate fair market value of the Common Shares subject to such Award or
portion thereof canceled (determined as of the applicable exercise date, or the
date that the shares would have been vested or delivered, as applicable), over
(B) the aggregate Exercise Price or Strike Price (in the case of an Option or
SAR, respectively) or any amount payable as a condition of delivery of Common
Shares (in the case of any other Award). Such amount shall be delivered to the
Participant as soon as practicable following the cancellation of such Award or
portion thereof.
          (j) Payments to Persons Other Than Participants. If the Committee
shall find that any person to whom any amount is payable under this Plan is
unable to care for his affairs because of illness or accident, or is a minor, or
has died, then any payment due to such person or his estate (unless a prior
claim therefor has been made by a duly appointed legal representative) may, if
the Committee so directs the Company, be paid to his spouse, child, relative, an
institution maintaining or having custody of such person, or any other person
deemed

24



--------------------------------------------------------------------------------



 



by the Committee to be a proper recipient on behalf of such person otherwise
entitled to payment. Any such payment shall be a complete discharge of the
liability of the Committee and the Company therefor.
          (k) Nonexclusivity of this Plan. Neither the adoption of this Plan by
the Board nor the submission of this Plan to the stockholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board to adopt such other incentive arrangements as it may deem desirable,
including, without limitation, the granting of stock options or other
equity-based awards otherwise than under this Plan, and such arrangements may be
either applicable generally or only in specific cases.
          (l) No Trust or Fund Created. Neither this Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate, on the one hand,
and a Participant or other person or entity, on the other hand. No provision of
this Plan or any Award shall require the Company, for the purpose of satisfying
any obligations under this Plan, to purchase assets or place any assets in a
trust or other entity to which contributions are made or otherwise to segregate
any assets, nor shall the Company maintain separate bank accounts, books,
records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under this Plan other than as general unsecured creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other employees under general law.
          (m) Reliance on Reports. Each member of the Committee and each member
of the Board shall be fully justified in acting or failing to act, as the case
may be, and shall not be liable for having so acted or failed to act in good
faith, in reliance upon any report made by the independent public accountant of
the Company and its Affiliates and/or any other information furnished in
connection with this Plan by any agent of the Company or the Committee or the
Board, other than himself.
          (n) Relationship to Other Benefits. No payment under this Plan shall
be taken into account in determining any benefits under any pension, retirement,
profit sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.
          (o) Governing Law. The Plan shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to the conflict of laws provisions.
          (p) Severability. If any provision of this Plan or any Award or Award
agreement is or becomes or is deemed to be invalid, illegal, or unenforceable in
any jurisdiction or as to any person or entity or Award, or would disqualify
this Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of this Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of this Plan and any
such Award shall remain in full force and effect.

25



--------------------------------------------------------------------------------



 



          (q) Obligations Binding on Successors. The obligations of the Company
under this Plan shall be binding upon any successor corporation or organization
resulting from the merger, amalgamation, consolidation or other reorganization
of the Company, or upon any successor corporation or organization succeeding to
substantially all of the assets and business of the Company.
          (r) Code Section 162(m) Approval. If so determined by the Committee,
the provisions of this Plan regarding Performance Compensation Awards shall be
disclosed and reapproved by stockholders no later than the first stockholder
meeting that occurs in the fifth year following the year in which stockholders
previously approved such provisions, in each case in order for certain Awards
granted after such time to be exempt from the deduction limitations of Section
162(m) of the Code. Nothing in this clause, however, shall affect the validity
of Awards granted after such time if such stockholder approval has not been
obtained.
          (s) Expenses; Gender; Titles and Headings. The expenses of
administering this Plan shall be borne by the Company and its Affiliates.
Masculine pronouns and other words of masculine gender shall refer to both men
and women. The titles and headings of the sections in this Plan are for
convenience of reference only, and in the event of any conflict, the text of
this Plan, rather than such titles or headings shall control.
          (t) Other Agreements. Notwithstanding the above, the Committee may
require, as a condition to the grant of and/or the receipt of Common Shares
under an Award, that the Participant execute lock-up, stockholder or other
agreements, as it may determine in its sole and absolute discretion.
          (u) Section 409A. The Plan and all Awards granted hereunder are
intended to comply with, or otherwise be exempt from, Section 409A of the Code.
The Plan and all Awards granted under this Plan shall be administered,
interpreted, and construed in a manner consistent with Section 409A of the Code
to the extent necessary to avoid the imposition of additional taxes under
Section 409A(a)(1)(B) of the Code. Notwithstanding anything in this Plan to the
contrary, in no event shall the Committee exercise its discretion to accelerate
the payment or settlement of an Award where such payment or settlement
constitutes deferred compensation within the meaning of Section 409A of the Code
unless, and solely to the extent that, such accelerated payment or settlement is
permissible under Treasury Regulation section 1.409A-3(j)(4) or any successor
provision.
          (v) Payments. Participants shall be required to pay, to the extent
required by applicable law, any amounts required to receive Common Shares under
any Award made under this Plan.
* * *
As adopted by the Board of Directors of 57th Street General Acquisition Corp. on
May 4, 2011.
As approved by the shareholders of 57th Street General Acquisition Corp. on
_________________.

26